867 F.2d 608Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Tracy FULLER, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.Tracy FULLER, Petitioner-Appellant,v.STATE OF MARYLAND, Respondent-Appellee.
Nos. 88-6835, 88-7775.
United States Court of Appeals, Fourth Circuit.
Submitted:  Dec. 12, 1988.Decided:  Jan. 20, 1989.

Tracy Fuller, appellant pro se.
John Joseph Curran, Jr., Norman L. Smith, John S. Bainbridge, Jr.  (Office of the Attorney General of Maryland), for appellee.
Before WIDENER, JAMES DICKSON PHILLIPS and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
Tracy Fuller challenges the district court's orders refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 in these consolidated appeals.  Our review of the records and the district court's opinions discloses that these appeals are without merit.  Accordingly, we deny a certificate of probable cause and dismiss the appeals on the reasoning of the district court.  Fuller v. Hayes, C/A No. 88-78-K;  C/A No. 87-891-K (D.Md. Oct. 3, 1988;  Sept. 16, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.